Case: 13-12214   Date Filed: 02/07/2014   Page: 1 of 5


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________


                             No. 13-12214
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 8:12-cv-00280-JSM-TBM



MONICA R. CLYBURN,

                                                         Plaintiff-Appellant,


                                   versus



COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION, SOCIAL SECURITY
ADMINISTRATION,                                           Defendant-Appellees.
                  ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (February 7, 2014)

Before CARNES, Chief Judge, HULL, and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 13-12214     Date Filed: 02/07/2014    Page: 2 of 5


      Monica Clyburn appeals from the district court’s judgment affirming the

Administrative Law Judge’s denial of supplemental social security income

benefits. She contends that the ALJ gave improper weight to her treating

physician’s silence about her residual functional capacity. She also challenges an

adverse credibility finding regarding her assertions about the intensity, persistence,

and limiting effects of her symptoms, and she argues that the ALJ erred by failing

to address an affidavit from her sister. Finally, she challenges a vocational expert’s

testimony given in response to a hypothetical question that she asserts was

incomplete.

                                          I.

      When the ALJ denies benefits and the Appeals Council denies review, we

review the ALJ’s decision as the Commissioner’s final decision. Doughty v.

Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). We review de novo the legal

conclusions and consider the factual findings conclusive if supported by substantial

evidence. Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Winschel v. Comm’r of

Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

                                          II.




                                          2
               Case: 13-12214     Date Filed: 02/07/2014    Page: 3 of 5


      Clyburn first contends that, in making a residual functional capacity finding,

the ALJ gave improper weight to her treating physician Dr. Torres’ silence

regarding Clyburn’s functional capacity. The ALJ noted that “Dr. Torres did not

offer any limitations or restrictions on the claimant’s activities of daily living and

his opinion was given great weight.”

      When a doctor’s silence about a claimant’s ability to work is subject to

competing inferences, we have stated that no inference should be drawn from that

silence. See Lamb v. Bowen, 847 F.2d 698, 703 (11th Cir. 1988). Contrary to

Clyburn’s contentions, however, the ALJ did not base his residual functional

capacity determination merely on Dr. Torres’ silence with respect to Clyburn’s

functional limitations. The ALJ also considered Dr. Torres’ findings about

Clyburn’s lack of a history of swelling or progressive joint deformity, his

conclusion that Clyburn’s clinical course was atypical for rheumatoid arthritis, and

his conclusion that he was unable to diagnose rheumatoid arthritis based on his

observations. Furthermore, the ALJ observed that in her own testimony Clyburn

“reluctantly admitted” that she was able to engage in certain “activities of daily

living,” which provided additional support for the residual functional capacity

finding that the ALJ made. Regardless of how the ALJ interpreted Dr. Torres’

silence about Clyburn’s functional capacity, substantial evidence, including




                                           3
              Case: 13-12214     Date Filed: 02/07/2014    Page: 4 of 5


Clyburn’s own testimony and the medical evidence in the record, supports the

ALJ’s the residual functional capacity determination.




                                         III.

      Clyburn contends that the ALJ erred by concluding that her assertions about

the intensity, persistence, and limiting effects of her symptoms were not credible.

As a general rule, “credibility determinations are for the ALJ.” Wilson v. Heckler,

734 F.2d 513, 517 (11th Cir. 1984). “After considering a claimant’s complaints of

pain, the ALJ may reject them as not creditable, and that determination will be

reviewed for substantial evidence.” Marbury v. Sullivan, 957 F.2d 837, 839 (11th

Cir. 1992). If the ALJ discredits subjective testimony, he must explicitly and

adequately articulate his reasons. Id.

      The ALJ specifically and adequately articulated his reasons for the adverse

credibility determination in this case, and substantial evidence supports that

determination. The ALJ found inconsistencies in Clyburn’s testimony. For

example, she testified on direct examination that she could not lift a gallon of milk,

but when questioned by the ALJ admitted that she could lift her 26-pound baby, “if

she has to.” She also testified that she was unable to drive after knee surgery but

that she was in a car accident one month after the surgery. She stated that was able


                                          4
              Case: 13-12214     Date Filed: 02/07/2014    Page: 5 of 5


to drive even though she was not supposed to be driving, and the ALJ found that

her testimony called into question whether Clyburn was ignoring her physicians’

advice. The ALJ found that these and other inconsistencies diminished Clyburn’s

“overall credibility.” Although Clyburn attempts to qualify her testimony and

rebut the ALJ’s interpretation of it, the record establishes that substantial evidence

supports the ALJ’s credibility determination.

      Nor did the ALJ err by not explicitly discussing statements contained in an

affidavit by Clyburn’s sister. Because the ALJ expressly rejected as not credible

Clyburn’s testimony about the severity of her pain and the extent of her limitations,

he impliedly rejected the statements in the affidavit as well. See Allen v.

Schweiker, 642 F.2d 799, 801 (5th Cir. 1981).

      As for the hypothetical question that the ALJ posed to the vocational expert,

the ALJ was not required to include findings that he properly rejected as

unsupported. See Crawford v. Comm’r Soc. Sec., 363 F.3d 1155, 1161 (11th Cir.

2004). The ALJ’s hypothetical question adequately accounted for Clyburn’s

impairments. Furthermore, the expert testified that Clyburn could perform her past

relevant work, and Clyburn failed to demonstrate otherwise.

      AFFIRMED.




                                           5